       Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


TERRY P. LETTERMAN,

                        Plaintiff,

vs.                                          Case No. 20-3138-SAC


SEDGWICK COUNTY JAIL, et al.,

                        Defendants.


                                 O R D E R

      Plaintiff, pro se, has filed this action with claims arising

from his incarceration at the Sedgwick County Jail.1             Plaintiff’s

first complaint (Doc. No. 1), contrary to Fed.R.Civ.P. 8(a)(1),

did not contain a short and plain statement of the grounds for the

court’s jurisdiction.       Plaintiff was sent forms to reassert his

claims.    He filed a complaint (Doc. No. 3) on forms indicating

that he is bringing this case pursuant to 42 U.S.C. § 1983.                He

has also filed two motions to supplement his allegations.                 Doc.

Nos. 6 and 8.     These pleadings are before the court as the court

screens this case pursuant to 28 U.S.C. § 1915A.

I. Screening standards

      Section 1915A requires the court to review cases filed by

prisoners seeking redress from a governmental entity or employee



1 Plaintiff has been granted in forma pauperis status and the court has
received his initial partial filing fee.

                                      1
      Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 2 of 10




to determine whether the complaint is frivolous, malicious or fails

to state a claim upon which relief may be granted.                   A court

liberally construes a pro se complaint and applies “less stringent

standards than formal pleadings drafted by lawyers.”            Erickson v.

Pardus, 551 U.S. 89, 94 (2007).        But, a pro se litigant is not

relieved from following the same rules of procedure as any other

litigant. See Green v. Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).

Conclusory allegations without supporting facts “are insufficient

to state a claim upon which relief can be based.”         Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991).       The court “will not supply

additional   factual   allegations     to   round   out     a   plaintiff’s

complaint or construct a legal theory on plaintiff’s behalf.”

Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether   the   complaint   contains    “sufficient       factual     matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).              The court

accepts the plaintiff’s well-pled factual allegations as true and

views them in the light most favorable to the plaintiff.               United

States v. Smith, 561 F.3d 1090, 1098 (10th Cir. 2009).              The court

may also consider the exhibits attached to the complaint.                 Id.

The court, however, is not required to accept legal conclusions

                                   2
      Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 3 of 10




alleged in the complaint as true. Iqbal, 556 U.S. at 678. “Thus,

mere ‘labels and conclusions' and ‘a formulaic recitation of the

elements of a cause of action’ will not suffice” to state a claim.

Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 555).

     “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.      “The plausibility standard is not akin to

a ‘probability requirement,’ but it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Id.              “Where a

complaint   pleads   facts    that   are   ‘merely   consistent      with’   a

defendant's   liability,     it   ‘stops   short   of   the   line    between

possibility and plausibility of “entitlement to relief.”’”                Id.

(quoting Twombly, 550 U.S. at 557).

     A viable § 1983 claim must establish that each defendant

caused a violation of plaintiff’s constitutional rights.               Walker

v. Mohiuddin, 947 F.3d 1244, 1249 (10th Cir. 2020)(quoting Pahls

v. Thomas, 718 F.3d 1210, 1228 (10th Cir. 2013)).

     Plaintiffs must do more than show that their rights were
     violated or that defendants, as a collective and
     undifferentiated whole, were responsible for those
     violations. They must identify specific actions taken
     by particular defendants, or specific policies over
     which particular defendants possessed supervisory
     responsibility…



                                     3
      Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 4 of 10




Id. at 1249-50 (quoting Pahls); see also, Robbins v. State of

Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)(“a complaint must

make clear exactly who is alleged to have done what to whom”).

II. Plaintiff’s complaint – Doc. No. 3.

     Plaintiff alleges in Count I that he was assaulted by his

cellmate   at   the    Sedgwick    County     Jail   on   January   23,   2020.

Plaintiff claims that for more than seven hours prior to the

assault he made multiple efforts to speak to jail officers so that

he or his cellmate would be moved for plaintiff’s protection.

These efforts included activating an emergency button, speaking to

jail officers, and writing a letter to be delivered to jail

authorities.     The    court     construes    plaintiff’s    allegations   as

claiming a violation of a duty to protect plaintiff under the

Eighth Amendment.

     Plaintiff also alleges in Count II that he was removed from

work release status because of the assault without being given an

opportunity to oppose or defend against the removal.                The court

construes this as a denial of due process claim.

     Plaintiff further claims in Count III that he was denied the

chance to contact the police and make a report of the assault.

The court views this as a First Amendment claim.

     Finally, plaintiff alleges that after the assault he lost

property that was in his cell.             The court considers this a due

process claim.

                                       4
       Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 5 of 10




      Plaintiff lists the following defendants in his complaint:

Sedgwick County Jail; Corporal Ray; Corporal Delora; and Sgt.

Harvey.

III. The Sedgwick County Jail is not a suable entity.

      Plaintiff is bringing this action under § 1983 which provides

for a cause of action against “persons” who, acting under the

authority of state law, violate the Constitution or federal law.

The “Sedgwick County Jail” or the “Sedgwick County Detention Center

or Facility” are not suable “persons” as that term is used in §

1983 because these organizations are not entities capable of

bringing a lawsuit or of being sued.        See Baker v. Sedgwick County

Jail, 2012 WL 5289677 *2 n.3 (D.Kan. 10/24/2012); Chubb v. Sedgwick

County Jail, 2009 WL 634711 *1 (D.Kan. 3/11/2009); see also, Kelley

v.   Wright,   2019   WL   6700375   *4   (D.Kan.   12/9/2019)(dismissing

Atchison County Jail); Polk v. Labette County Jail, 2019 WL 5395734

*2 (D.Kan. 10/22/2019)(dismissing Labette County Jail).            To sue on

the basis of actions by an agency of Sedgwick County, plaintiff

should sue the Board of County Commissioners of Sedgwick County.2


2 To establish the liability of a governmental entity under § 1983, a
plaintiff must first demonstrate a “municipal policy or custom,” which may
take one of the following forms:
      (1) a formal regulation or policy statement; (2) an informal
      custom amounting to a widespread practice that, although not
      authorized by written law or express municipal policy, is so
      permanent and well settled as to constitute a custom or usage
      with the force of law; (3) the decisions of employees with final
      policymaking authority; (4) the ratification by such final
      policymakers of the decisions—and the basis for them—of
      subordinates to whom authority was delegated subject to these
      policymakers’ review and approval; or (5) the failure to

                                      5
       Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 6 of 10




See K.S.A. 19-105; Wright v. Wyandotte County Sheriff’s Dept., 963

F.Supp. 1029, 1034 (D.Kan. 1997).           Because the Sedgwick County

Jail is not properly named as a defendant in this case, the court

shall order that the jail be dismissed.

IV. Plaintiff’s due process claims are subject to dismissal.

      Plaintiff alleges that he was denied due process when he was

denied work release and when property was taken from his cell.

Plaintiff does not allege facts showing that any defendant he has

named in his complaint is responsible for the decision to deny the

work release status or is responsible for plaintiff’s loss of

property.     An essential element of a § 1983 claim against an

individual is that person’s direct personal participation in the

actions or omissions upon which the complaint is based.             Trujillo

v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006).            Plaintiff has

failed to identify specific actions by particular defendants to

violate his due process rights.       Therefore, his due process claims

are subject to dismissal.

      In addition, with respect to work release, only actions which

impose an “atypical, significant” hardship in relation to the

ordinary incidents of prison life violate the due process clause.

Sandin v. Conner, 515 U.S. 472, 483 (1995).            Plaintiff does not


      adequately train or supervise employees, so long as that failure
      results from deliberate indifference to the injuries that may be
      caused.
Bryson v. City of Okla. City, 627 F.3d 784, 788 (10th Cir. 2010) (internal
quotation marks and brackets omitted).

                                      6
      Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 7 of 10




allege that his conditions of confinement without work release

were atypical of normal prison life.            Therefore, plaintiff has not

stated a due process violation as this court has held in other

contexts    involving     denial        of    work    release   opportunities.

Szczygiel v. Kansas, 2016 WL 838935 *5 (D.Kan. 3/3/2016); Henry v.

Goddard,    2009   WL   3711596    *6    (D.Kan.      11/3/2009);   Johnson    v.

Gillespi, 1997 WL 51389 *2 (D.Kan. 1/16/1997); see also Dominique

v. Weld, 73 F.3d 1156, 1159-61 (1st Cir. 1996)(removal from a work

release program does not amount to an atypical and significant

hardship); Callender v. Sioux City Residential Treatment Facility,

88 F.3d 666, 669 (8th Cir. 1996)(same).                  This holding appears

particularly apt here since plaintiff does not allege that he had

been released from incarceration at the time he was removed from

the work release program.

     As regards plaintiff’s loss of property claim, this court has

held that, whether negligent or intentional, the deprivation of

personal property may be sued upon by an inmate under state law in

Kansas state court.       McKeighan v. Corrections Corp. of America,

2008 WL 3822892 *5 (D.Kan. 8/13/2008).               This is an adequate post-

deprivation remedy for the loss of property which obviates a

federal    constitutional   claim       for   the    deprivation    of   property

without due process.      Id., citing Smith v. Maschner, 899 F.2d 940,

943 (10th Cir.1990); see also, Gee v. Pacheco, 627 F.3d 1178, 1194

(10th Cir. 2010)(inmate fails to state a due process claim because

                                         7
      Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 8 of 10




he does not allege a lack of adequate state remedy for property

deprivation); Meyer v. City of Russell, Kansas Police Dept., 2012

WL 4867379 *7 (D.Kan. 10/15/2012)(same).

V. Police contact

     In Count III, plaintiff alleges that “Captain” denied his

efforts to contact the police to make a report concerning “this

situation.”    Doc. No. 3, p. 5.          Plaintiff does not allege that a

specific defendant took action to prevent him from contacting the

police.    Nor does plaintiff allege how long he was prevented from

contacting the police and whether other means were available to

him to contact the police.            It appears that plaintiff had an

attorney and was involved in court hearings.                   Doc. No. 6, p. 2.

The court assumes this gave plaintiff an opportunity to contact

the police.

     The court concludes that plaintiff’s allegations in Count III

are too vague to state a plausible claim for a constitutional

violation.

VI. Motion to supplement

     Plaintiff      has   filed    what       was   docketed    as   a   motion   to

supplement.    Doc. No. 6.        The court shall treat it as a motion to

amend since plaintiff seeks to add a claim for defamation and

because it is not clear that the motion sets out events which

postdate      the     original       complaint.                See   Fed.R.Civ.P.

15(d)(permitting      supplemental            pleadings   which      set    out   a

                                          8
         Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 9 of 10




transaction, occurrence or event that happened after the date of

the pleading to be supplemented).

        Plaintiff does not link an alleged defamatory statement to a

particular defendant or state when the defamatory statement was

made.     This is inadequate to state a claim for defamation.              See

Garrison     v.   Fastenal   Company,      2017   WL   1001189    *1    (D.Kan.

3/15/2017); Householder v. The Cedars, Inc., 2008 WL 4974785 *1

(D.Kan. 11/19/2008).      Therefore, the motion to amend may be denied

on the grounds of futility.        Jefferson Cnty. Sch. Dist. v. Moody's

Investor's Serv., 175 F.3d 848, 859 (10th Cir. 1999)(a court should

deny leave to amend under Fed.R.Civ.P. 15(a) where the proposed

amendment would be futile).

VII. Second motion to supplement

        Plaintiff has filed a second motion docketed as a motion to

supplement.       Doc. No. 8.    Part of the materials with the motion

are labelled for ex parte consideration (“Judges or Clerks eyes

only”).    The court shall treat the motion as a motion to amend and

direct that the motion be stricken for the following reasons.

        The motion contains additional allegations which do not post-

date the complaint and therefore should be considered part of

motion to amend rather than a motion to supplement.               A motion to

amend, pursuant to Local Rule 15.1(a)(2), should be filed with a

proposed     amended   complaint    that   contains    all   of   the    claims

plaintiff wishes to present.              Plaintiff has not submitted a

                                      9
      Case 5:20-cv-03138-SAC Document 9 Filed 07/31/20 Page 10 of 10




proposed amended complaint with the motion at Doc. No. 8.              Also,

the court would prefer that plaintiff not submit materials for

“the Judge’s or Clerk’s eyes only” without first seeking leave to

make an ex parte communication.

VIII. Conclusion

     For the above-stated reasons, the court shall direct that

defendant Sedgwick County Jail be dismissed from this case.             The

court shall further direct that the motion to supplement (Doc. No.

6), treated as a motion to amend, be denied and that the second

motion to supplement (Doc. No. 8), treated as a motion to amend,

be denied and stricken. The court further directs that plaintiff

show cause by August 28, 2020 why plaintiff’s due process claims

and First Amendment claims as described on page 4 of this order

should not be dismissed.     In the alternative, plaintiff may file

an amended complaint.    An amended complaint should contain all the

claims plaintiff seeks to bring and name all of the defendants

plaintiff wishes to sue.    Finally, plaintiff’s requests related to

discovery (see, e.g., letter at Doc. No. 7) are denied without

prejudice to being raised again after the screening process has

been completed.

     IT IS SO ORDERED.

     Dated this 31st day of July 2020, at Topeka, Kansas.

                         s/Sam A. Crow__________________________
                         U.S. District Senior Judge


                                   10
